DETAILED ACTION
This action is responsive to the request for continued examination containing pending claims, 2-6 and 8-12, received 21 June 2022. Claims 2-6 and 8-12 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: prior art of record fails to teach neither singly nor in combination, the claimed limitations of “an instrument load transmission interval deciding process that determines a processing load based on a processing state of at least one of the vehicle on-board instruments, 15the acquisition process, and the relay process, and selects a transmission interval for the divided updating data based on this processing load;…. wherein the at least one processor is further configured to execute a communication line load transmission interval deciding process that determines a load of the communication line based 25on a communication state of the communication line, and selects a transmission interval for the divided updating data based on this load; and the delivery control process compares the transmission interval selected by the communication line load transmission interval deciding process with the transmission interval selected by the instrument load transmission interval deciding process, and controls the relay 30process such that the divided updating data is delivered to the vehicle on-board instruments at a transmission interval that is equal to or greater than the longer of these transmission intervals” as stated in claim 2, the claimed limitations of “an instrument load transmission interval deciding process that determines a processing load based on a processing state of at least one of the vehicle on-board instruments, 15the acquisition process, and the relay process, and selects a transmission interval for the divided updating data based on this processing load;… wherein 35the instrument load transmission interval deciding process determines a processing 25load by again acquiring the processing state of at least one of the vehicle on-board instruments, the acquisition process, and the relay process after the relay process has delivered a portion of the divided updating data, and then again selects the transmission interval for the divided updating data based on this new processing load, and 5the delivery control process compares the transmission intervals for the divided updating data after the divided updating data has been partially delivered with the transmission intervals selected again by the instrument load transmission interval deciding process, and controls the relay process such that the remaining divided updating data is delivered to the vehicle on-board instruments at a transmission interval that is equal to or 10greater than the longer of these transmission interval” as stated in claim 3, the claimed limitations of “a communication line load transmission interval deciding process of determining a load of the communication line based on a communication state of the communication line, and selecting a transmission interval for the divided updating data based on this load; 5an instrument load transmission interval deciding process of determining a processing load based on a processing state of at least one of the vehicle on-board instruments, the acquisition process, and the relay process, and selecting a transmission interval for the divided updating data based on this processing load; …..comparing the transmission interval selected by the communication line load transmission interval deciding process with the transmission interval selected by the instrument load transmission interval deciding process, and delivering the divided updating data to the vehicle on-board instruments at a transmission interval that is equal to or greater 15than the longer of these transmission interval” as stated in claim 11 and the claimed limitations of “determining, by an instrument load transmission interval deciding process, a processing load based on a processing state of at least one of the vehicle on-board instruments, the acquisition process, and the relay process, and selecting a transmission interval for the divided updating data based on this processing load; the instrument load transmission interval deciding process determines a processing load by again acquiring the processing state of at least one of the vehicle on-board instruments, the acquisition process and the relay process after the relay process has delivered a portion of the divided updating data and then again selects the transmission interval for the divide updating data based on this new processing load, and the delivery control process compares the transmission intervals for the divided updating data after the divided updating data has been partially delivered with the transmission intervals selected again by the instrument load transmission interval deciding process and controls the relay process such that the remaining divided updating data is delivered to the vehicle on-board instruments at a transmission interval that is equal to or greater than the longer of these transmission intervals” as stated in claim 12.. These limitations in conjunction with other limitations in the independent claims are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-11 and 13-20 indicated claims 1-11 and 13-20 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEAN TOKUTA whose telephone number is (571)272-5145. The examiner can normally be reached M-TH 630-430.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached on 5712727952. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SHEAN TOKUTA
Primary Examiner
Art Unit 2446



/SHEAN TOKUTA/Primary Examiner, Art Unit 2446